Riddick, J., (after stating the facts.) This is an appeal by Herman Arendt from a judgment of the circuit court declaring a certain writing in the form of a letter to be the last will and testament of William Arendt. Our statute provides that “when the entire body of the will and the signature thereto shall be written in the proper handwriting of the testator, such will may be established by the unimpeachable evidence of at least three disinterested witnesses to the handwriting and signature of the testator, even though there be no attesting witness.” Kirby’s Digest, § 8012. On the trial of this case in the circuit court the court told the jury that to be valid as a will both the entire body of the instrument in question and the signature thereto must be in the handwriting of William Arendt, and that this must be established by the unimpeachable evidence of at least three disinterested witnesses; that by “unimpeachable witness” is meant one whom the jury find to have spoken truthfully, and whose conclusion they find to be correct. When applied to the facts of this case, we think this statement of the law is substantially correct. There is nothing in the evidence reflecting on the character or testimony of these witnesses who testified to the handwriting and signature of the deceased, and we think it was clearly established by their 'testimony that the instrument in question was written and signed by William Arendt a short time before his death. This will is in the form of .a letter from William Arendt to his wife. But, to quote the language of a distinguished author, “the law has not made requisite to the validity of a will that it should assume any particular form, or be couched in language technically appropriate to its testamentary character. It is sufficient that the instrument, however irregular in form or inartificial in expression, discloses the intention of the maker respecting the posthumous destination of his property; and if this appear to be the nature of its contents, any contrary title or designation which he may have given to it will be disregarded.” 1 Jarman on Wills (6 Ed.), 21; Whyte v. Pollock, 7 Appeal Cases, 409. There are many decisions that illustrate this rule of law. The Supreme Court of California held that a writing in the following language was a will, and admitted it to probate: “Dear. Old Nance, I wish to give you my watch, two shawls and also five thousand dollars. Your old friend, E. A. Gordon.” Clarke v. Ransom, 50 Cal. 595. So the Supreme Court of North Carolina held the following unattested writing to be a will: “It is my wish and desire that my good friend and relative, Dr. Joseph B. Outlaw, have all my property of every description. David. Outlaw.” Outlaw v. Hurdle, 1 Jones, Law, 150. The same court in a much more recent case held that a letter from the testator to his sister, in which he said: “If I die or get killed in Texas, the place must belong to you, and I would not want you to sell it,” was a valid will. Alston v. Davis, 118 N. C. 202. There are many other cases to the same effect. Webster v. Lowe, 107 Ky. 293; Jackson v. Jackson, 6 Dana, 257; In Succession of Ehrenberg, 21 La. Ann. 280, 99 Am. Dec. 729; Sullivan’s Estate, 130 Pa. St. 342; Byers v. Hoppe, 61 Md. 206; Cover v. Stem, 67 Md. 449; Gardner on Wills, page 69. The evidence proves that William Arendt was sincerely attached to his wife, and the language of this letter to her, written under the shadow of impending death, shows, in our opinion, that it was testamentary in character and intended to direct the disposition of his property after his death, and we are of the opinion that the circuit court properly so held. u As to the question of his sanity, there is very little to show insanity beyond the fact that he became estranged from his brothers and afterwards committed suicide for what seemed a f very trifling cause. Numbers of his friends and acquaintances testify that he never at any time exhibited signs of insanity, but acted at all times up to his death as a man of sound judgment and reason might be expected to act. The finding of the jury on this question, we believe, was correct. The instructions of the court on this point, as well as those instructions refused by him, were somewhat lengthy; but we have read them carefully, and find no prejudicial error. On the whole case, we are of the opinion that the judgment should be affirmed. It is so ordered.